Order entered December 7, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-00391-CR
                            No. 05-20-00392-CR

                 NATHANAEL JACE MIXON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the 195th Judicial District Court
                          Dallas County, Texas
            Trial Court Cause No. F15-42179-N & F16-41127-N

                                  ORDER

     Before the Court is appellant’s December 4, 2020 motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by December 18, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE